 THE RIVOLI MILLS, INC.1692.By interferingwith,interrogating,restraining,and coercing its employees in the exerciseof therights guaranteed in Section7 of the Act,the RespondentCompany hasengaged in andisengaging in unfair laborpractices within themeaning ofSection 8 (a) (1) of the Act.3.The aforesaidunfair labor practices are unfair labor practices affectingcommerce withinthe meaning of Section 2 (6) and(7) of the Act.4.TheRespondent did not violate the provisions of Section 8 (a) (3) of the Act in dischargingEdwin K.Kaiser from its employon March 4, 1952.[ Recommendations omitted from publication]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTin any manner interfere with, restrain,or coerce our employees inthe exercise of their right to self-organization,to join or assist any labor organization,to bargain collectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection,and to refrain from any or all of such activities except to the extent thatsuch rightmay beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) of the Act.All our-employees are free to become or remain members of any labor organization Wewill not discriminate in regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or activity on behalf of any suchlabor organization.WESTERN TEXTILEPRODUCTS COMPANY OFTENNESSEE,Employer.Dated ...................................By ...........................................................................(Representative)(Title)This notice must remain posted for 60 day§ from the date hereof,and must not be altered,defaced, or coverer by any other materialTHE RIVOLIMILLS, INC.andINTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. of L., PETITIONERTHE RIVOLI MILLS, INC.andINTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. of L. Cases Nos.10-RC-1568 and 10-CA-1386. April 17, 1953DECISION AND ORDEROn December 31, 1952, Trial Examiner Alba B. Martinissued his Intermediate Report and Report on ChallengedBallots in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth inthe 'copy of the Intermediate Report and Report on ChallengedBallots attached hereto. In the same report, the Trial Examineralso recommended disposition of the challenged ballots cast inthe representation election. Thereafter, the Respondent filedexceptions to the Intermediate Report and Report on ChallengedBallots and a brief in support thereof.104 NLRB No. 27. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report and Report on ChallengedBallots, the exceptions, the brief, and the entire record in thecase,2 and hereby adopts the findings,: conclusions, and recom-mendations of the Trial Examiner with the following modifica-tions.4The Trial Examiner recommended that Tilley receive backpay from August 24, 1951, Clark from September 24, 1951, andthe strikers from October 17, 1951. The Respondent contendsthat Tilley and Clark were strikers, and that the Trial Examinertherefore improperly directed back pay to them during theperiod when they were on strike. We do not agree with this con-tention.When an employee has been discriminatorily laid off or dis-charged, the Board awards him back pay from the date oflayoff or discharge, which is when a violation of the Act occurs.However, when an employee strikes, no violation occurs untilthe striker unconditionally applies for reinstatement and theemployer wrongfully refuses to comply with the request. In thatcase, the employer violates the Act by refusing to reinstate.Back pay is therefore awarded onlyfromthe date of applicationfor reinstatement.Tilley and Clark were not strikers, but discriminatorily laid-off or discharged employees. They are therefore entitled toback pay from the date of layoff or discharge. In Tilley's case,we shall make certain changes in the Trial Examiner's recom-mendations. Tilley returned to work on September 24, 1951, andon the same day joined in the strike in protest against Clark'sdischarge. As a striker after September 24 she was entitled onlyto the same back pay as other strikers. Accordingly, she willreceive back pay from August 23, 1951, the date of her layoff,to September 24, 1951, and from October 17, 1951, to the dateof the Respondent's offer of reinstatement.The Respondent also contends that the Trial Examiner im-properly recommended reinstatement to strikers who had en-gaged in acts of violence. There is no evidence of violence by1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel[Chairman Herzog and MembersHouston and Murdock].z The Respondent has requested oral argument.The request is denied,inasmuch as the rec-ord and brief adequately set forth the issues and the positions of the parties.:The Intermediate Report contains the following minor errors in the recital of facts, whichare corrected as follows-On page 177 of the report is the statement that"During the morningof August 23, 1951,Tilleyranoutofthe color of the material she was using.."This shouldread: "During the morning of August 23, 1951,Tilley ran out of the collars for the jackets shewas working on ..On page 181 of the Intermediate Report,the sentence reading,"Clock punched out at 7:11o'clock,"should read,"Clark punched out at 7:11 o'clock."4In adopting the Trial Examiner's findings,we have accepted his resolutions of credibilityin accordance with Board practice.Standard Dry Wall Products,Inc , 91 NLRB 544,enfd. 188F. 2d 262(C.A. 3); N.L. R. B. v. Swinerton and Walberg Company, 202 F. 2d 511(C. A. 9).5The Trial Examiner incorrectly lists August 24, 1951, as the date from which Tilley'sback pay is to commence. THE RIVOLI MILLS, INC.171any of the employees ordered reinstated. Superintendent Coferdid testify that a day or two after the start of the second strike,he went to the home of employee Camille Zolla to bring her towork. He found a group of persons, including strikers ImogeneParsons, Ruth Crabtree, and Gertrude Guffee, outside Zolla'shome threatening her. According to Cofer, Parsons said, "Ifyou go outwe are goingto knock your window lights out."Somebody else said, "We might even burn your house down.You don't want to get killed do you." Cofer did not identify theindividual who made this latter threat. Zolla did not go to workthat day because, she said, "I am afraid they will kill me."We believe that Parsons' conduct went beyond permissiblebounds, and shall therefore not order reinstatement or back payfor her.6 Neither shall we direct that her ballot be opened andcounted. As to Crabtree and Guffee, who were also present out-side Zolla's home, there is no evidence that they threatenedZolla. In these circumstances, there is no reason for denyingthem reinstatement and back pay.?ORDERUpon the entire record in the case and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Re-lations Board hereby orders that the Respondent, The RivoliMills, Inc., Chattanooga, Tennessee, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Ladies' Gar-ment Workers' Union, A.F. of L., or in any other labororgani-zation of its employees, by laying off or discharging any of itsemployees, or in any other manner discriminating against themin regard to their hire or tenure of employment, or any term orcondition of employment.(b) Interrogating its employees concerning their union mem-bership and activities.(c)Threatening to discharge employees if they continuedworking for the Union.(d)Threatening to discontinue transferring employees fromonemachine to another if the union movement is successful.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist In-ternational Ladies' Garment Workers' Union, A.F. of L., orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orothermutual aid or protection, and to refrain from any or allof such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-6N. L. R. B. v. Kelco Corporation, 193 F. 2d 642 (C.A. 4), enforcing as modified 94 NLRB247; N. L.R. B. v. Deena Artware,Inc., 198 F.2d645(C.A. 6), enforcing as modified 86 NLRB732 and 95 NLRB 9.7 H. N. Thayer Company, 99 NLRB 1122. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act.(a)Offer to each of the employees, except Imogene Parsons,listed on Appendix A attached to the Intermediate Report, im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to seniority and otherrights and privileges previously enjoyed.(b)Make whole each of the employees,except ImogeneParsons, listed on Appendix A attached to the IntermediateReport, in the manner provided in that section of the Inter-mediate Report entitled "The Remedy" as modified herein, forany loss of pay they may have suffered by reason of the Re-spondent's discrimination against them.(c)Upon request make available to the Board or its agents,forexamination and copying, all payroll records, social-security payment records, timecards, personnel records andreports, and all other records necessaryto analyze the amountsof back pay due and the right of reinstatement under the termsof this Order.(d)Post at its plant in Chattanooga, Tennessee, copies of thenotice attached hereto and marked "Appendix B.9" Copies ofsaid notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for at least sixty (60) con-secutive days thereafter in conspicuous places, including allplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Tenth Region, Atlanta,Georgia, in writing, within ten (10) days from the date of thisOrder, of the steps taken to comply herewith.IT IS FURTHER ORDERED that the challenges to the ballotsof J. R. Jenkins, Eugenia Scroggins, Evelyn Mason, LouiseAshmore, Chester Garner, Alfred Scott, Bunyon Walker, CeliaMarks,Mary Leola Lea, Mildred Rigsby, MaryInezWare,Willie Fay Barfield, Geneva Garner, Willie Joe Hayes, ErleneHoward, Margaret Hughes, Imogene McGinnis, Mattie Sheets,Norma Lee Smiddie, Gertrude Smith, Mary Lou Swafford,Frances Myers, Ruby Clayton, Bernice Lane, Estelle Sharp,Alta Trew, Roxie Mae Hilliard, Dolly Duke, Cleo Kendrick,Thelma Norris, Dolly Scroggins, and Alice Davis be, and theyhereby are, sustained.98In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order."9The employees listed in the above paragraph are all striker-replacements.As the strikewas an unfair labor practice strike,the strikers and not their replacements were eligible tovote.See Times Square Stores Corporation, 79 NLRB 361, 364.In its order dated May 5.1952, the Board sustained the challenges to the ballots of M. R.Priest, Joe Heflin, and Myrtle Slaton, and overruled the challenges to the ballots of IreneRaines and Eula Hamrick. THE RIVOLI MILLS, INC.173IT IS FURTHER ORDERED that the challenges to the ballotsofFrances Avery, Ollie Chambers, Ruth Crabtree, FlorineFitzgerald,DorotheaGarren, Nellie V. Green, Mary Gunter,George Hayes, Hazel Judge, Joyce Kendrick, Virgie Mahan,Ona Mason, Stena Ransom, Virginia Vitatoe, Lena Brock,Cynthia Chambers, Jewell Cox, Mary Durham, Winnie LuGaither,LucilleGossett,Gertrude Guffee, Elizabeth Hart,Dorothy Headrick, Geneva Kelly, Clara Lusk, Ruby A. Martin,Helen Morgan, Dorothy Poe, Martha Short, James A. Smith,Edna Vandergriff, Bertha Tilley, Camille Zolla, and CarriePylant be, and they hereby are, overruled.IT IS FURTHER ORDERED that the Regional Director for theTenth Region shall, within ten (10) days from the date of thisorder, open and count the ballots the challenges to which havebeen overruled,and shall thereafter serve upon the parties asupplemental tally of ballots, including therein the count ofthese ballots.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT 'discourage membership in InternationalLadies'Garment Workers' Union,A.F. of L., or in anyother labor organization of our employee,by laying off ordischarging any of our employees, or in any other mannerdiscriminating against them in regard to their hire ortenure of employment,or anyterm or condition of em-ployment.WE WILL NOTinterrogate our employees concerningtheir union membership and activities.WE WILL NOT threatento discharge our employees ifthey continue working for any labor organization.WE WILL NOTthreaten to discontinue transferring em-ployees from one machine to another if the union organi-zation movement is successful.WE WILL NOTinany other manner interfere with,restrain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations, tojoin or assist International Ladies' GarmentWorkers'Union,A.F. of L.,or any other labor organization,to bar-gain collectively through representatives of their ownchoosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection,and to refrain from any or all of such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment,as authorized in Section 8 (a)(3) of the Act. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to the following employees immediate andfull reinstatement to their former or substantially equiva-lent positions, without prejudice to any seniority or otherright and privileges previously enjoyed, and make themwhole for any loss of pay suffered as the result of the dis-crimination against them:Frances AveryMildred L. CarterOllie ChambersRuth CrabtreeFlorine FitzgeraldDorothea GarrenNellie V. GreenMary GunterGeorge HayesHazel Judge-Joyce KendrickVirgie MahanOna MasonStena RansomVirginia VitatoeLena BrockCynthia ChambersMax ChernyJewell CoxMary DurhamWinnie Lu GaitherLucille GossettGertrude GuffeElizabeth HartDorothy HeadrickGeneva KellyClara LuskRuby A. MartinHelen MorganDorothy PoeMartha ShortJames A. SmithEdna VandergriffBertha TilleyNellie ClarkThe Rivoli Mills, Inc.,Employer.Dated ................By ....................................................(Representative)(Title)This notice must remain posted for 60 days from the-datehereof, and must not be altered,defaced, or covered by anyother material.Intermediate Report and Report On Challenged BallotsSTATEMENT OF THE CASEUpon a chargefiledOctober 17, 1951,and a first amended chargefiled April 15, 1952, byInternationalLadies' Garment Workers' Union, A. F. of L.,herein calledthe Union, the GeneralCounsel of the NationalLabor Relations Board,herein called-the GeneralCounsel and the Board,by the RegionalDirector for the TenthRegion (Atlanta,Georgia),on April17, 1952, issued hiscomplaint against-The Rivoli Mills,Inc., herein called Respondent,alleging that Respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within themeaning ofSection8(a) (1) and(3)and Section 2 (6) and(7) of the NationalLabor Relations Act, asamended,61 Stat. 136, hereincalled theAct. Copies of thecharges, complaint,and notice ofhearing weredulyserved upon the parties.With respect to the unfair labor practices the complaint alleged in substancethat RespondentdischargedBertha Tilleyon or about August 23, 1951,and dischargedNellie Clarkon or aboutSeptember24, 1951,becuase of their union and concerted activities,and that at different datesin August and September 1951 Respondent interrogated its employees concerning their unionmembership,activities, and desires,threatenedthem withdischarge because of their unionmembership and activities,and promised them benefitsif theywould abandon their union ac-tivitiesThe complaintalleged,further, that Respondent's above-alleged activities caused theemployees to cease work concertedly and go on strike fromAugust 24to September24, 1951, THE RIVOLI MILLS, INC.175and again on September 24,1951,and that when and after the employees applied unconditionallyfor reinstatement on October 17, 1951,Respondent refused to reinstate them.In its answer filed April 22,1952,Respondent admitted the commerce facts alleged in thecomplaint and denied the commission of any unfair labor practices.In a Board-directed I election heldJanuary 11, 1952,the challenges were sufficient in numberto affect the results of the election.Thereafter,in its order directing hearing on challengedballots,dated May 6, 1952,the Board disposed of some of the challenges and directed that ahearing be held with respect to certain of the challenges.The Regional Director thereuponordered the complaint case and representation case consolidated and pursuant to notice setthe hearing for August 4, 1952The hearing was held in Chattanooga,Tennessee,from August 4 to August 8, 1952,beforeAlba B.Martin, the undersigned Trial Examiner.The General Counsel,the Respondent,and the Union were represented by counsel. Allparties participated in the hearing and were afforded opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence pertaining to the issues.At the end of thehearing all parties made oral argument.Respondent filed a brief.Upon the entire record in the caseand from observation of the witnesses, I make the fol-lowing:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTThe Rivoli Mills,Inc., a Tennessee corporation with its principal office, plant,and place ofbusiness at Chattanooga,Tennessee,is engaged in the manufacture and sale of textile products.During the calendar year 1951 Respondent purchased raw material,equipment,and suppliesvalued in excess of $100,000, of which more than 75 percent in value was purchased andshipped to Respondent from outside of Tennessee.During the same period Respondent soldfinished products valued in excess of$300,000,of which more than 75 percent in value wassold and shipped in interstate commerce to points outside of Tennessee.It is held that Re-spondent is engaged in commerce within the meaning of the Act.ILTHE ORGANIZATION INVOLVEDInternational Ladies' Garment Workers'Union,A. F. of L.,is a labor organization withinthe meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Organizational efforts of the employees,followed by inter-ference, restraint,and coercion by Respondent,and thediscriminatory layoff of Bertha TilleyBecause of what was described as the increasingly"rugged"working conditions in Re-spondent'sChattanooga plant a number of the employees,most of whom were women, beganin early August 1951 to discuss forming a union.Nellie Clark,one of their number,suggestedthat they contact the International Ladies'Garment Workers'Union, and after they discussedthat suggestion for about a week, she herself called the Chattanooga office of that Union, withthe result that an organizer for that Union,Alice Costello,came to Nellie Clark's house andClark sent her to the homes of some of the other employees.A number of the employees, in-cluding Nellie Clark, Bertha Tilley,and Cynthia Chambers, passed out application cards andattempted to persuade employees to join the Union. Wolfe K.Lefkoff, Respondent's president,came to the water fountain in the plant on about August 17, facing them, as Bertha Tilley wastalking to Florine Fitzgerald about signing up and as the latter laid one of the cards upon amachine nearby.By August 24, some 60 of Respondent's approximately 80 to 90 productionemployees had joined the Union.This was not the first self-organizational effort among the employees nor the first assis-tance offered by the Union.Movements were started some five previous times and assistedtwice by Alice Costello.Lefkoff testified that he never thought the previous activity representedserious efforts to organize the employees,and that when he first heard of the organizationalefforts in 1951,he thought that"it is just another one of those little needle-pricks that they110- RC- 1568.Decision and Direction of Election dated December13, 1951 (not reported inprinted volumes of Board decisions). ' 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDare always doing." Although on August 15, 1951, Alice Costello and two other representativesof the Union had called upon Lefkoff in his office and requested him to recognizeand bargainwith the Union, Lefkoff testified, in effect, that the first time he realized there was any unionactivity among his employees was on about August 20 when he called to his office employeeCynthia Chambers to ask her why she was going from machine to machinetalkingwith the girlsand she replied she was trying to organize a union. It does not appear likely that in 5 days thepresident of Respondent corporation would have forgotten the Union's assertion of interest andand implied majority claim. Indeed, on August 15 Lefkoff told the union committee that he wouldnot talk with them, that they should see his attorney;and afterthe visit he contacted hislawyers,2and had them compose a letter to his employees.According to the credible and credited testimony of Cynthia Chambers, Lefkoff summoned herto his office early on the morning of August 20 and told her he understood she was a ring-leader inthe Union, that he understood she had been having cardssigned onhis time andproperty, that he had discussed the matter with his lawyer, and that if she continued to do sohe could fire her. Chambers admittedgettingcards signed, but stated she was doing so on herown time. Lefkoff then asked her why she wanted a union, and when she told him, asked whyshe hadn't come to him with her complaints before. In concluding Lefkoff told her, in effect,that if she continued working for the Union he would discharge her. It is held that Lefkoff'sstatements to his employee were calculated to evoke from her answersrelatingto her unionactivities, and as such they interfered with, restrained, and coerced employees in the rightsprotected in Section 7 of the Act, Respondent thereby violating Section 8 (a) (1) of the Act. It isheld further that Lefkoff's threat to discharge Chambers if she continued to work for theUnion constituted interference, restraint, and coercion of employees in the rights protectedin Section 7 of the Act, Respondent thereby violating Section 8 (a) (1) of the Act.The next day, August 21, 1951, Lefkoff asked two of his employees, Imogene Parsons at herplace of work and Virginia Vitatoe as she wasawaiting a ride homeoutside theplant, if theyhad signed union cards, and when they evaded his question he told them he knewtheyhad bythe answers they gave. In testifying Lefkoff admitted these interrogations and stated he wasjokingwith the girls. In the context of all the facts in the case, it is held that he was not jokingand that these interrogations violated the rights mentioned above and violatedSection 8 (a) (1)of the Act.On August 22, 1951, as the employeeswere leavingthe plant at the end of the workday,Lefkoff personally passed out to them mimeographed copies of the letter his attorneys hadcomposed at his request. Lefkoff testified that he was prompted to put out this letter becauseand Isuspected she wanted to get them tojoin the. union. So I put out that letter after I talked to her." He did this even though, as hetestified, he concluded upon talking with Cynthia Chambers that this effort to organize the em-ployees was just another "needle-prick." This letter stated that Lefkoff had recently beenapproached by a committee of a labor union who had claimed the Unionrepresenteda majorityof the employees for collective-bargaining purposes; that Lefkoff doubted this claim; that thematter could be settled by an election; that they should stop and consider theirpleasant re-lations with the Company, their bestwagesthe Company could afford, that theywereprovidedwork when times were slack, and other benefits of the existing relationship; that the Companyrecognized the right to join a union but that "union or non-union membership will have nothingto do with your job with this company." The letter concluded:You must decide what you feel is best for you and your family. You know what to expectfrom the Company. You do not have to rely on promises as you do with the Union. Thisis a free country. You can do as you please. If any of you want to talk to me, I shall beglad to see you as I have always been in the past. We want you to be happy and we feel thatyou can bargain for your own interests just as successfully as any union can.The statements in this letter were views, arguments, or opinions protected under Section 8 (c)of the Act. It is clear that he put it out, however, because he considered the organizationalefforts a serious threat and not an incidental "needle-prick," as he testified. His interroga-tion of Chambers, Parsons, and Vitatoe, and his threat to Chambers, indicate that he intendedto learn who among the employees was behind the organizing drive, and to put a stop to it.Although Lefkoff s explanations for many of his actions brought out in the case were atvariance with the testimony of other witnesses, because of its improbabilities and self contra-dictions, I am unable to credit his testimony except where there is substantial corroboratingevidence.2 Different lawyers from his counsel at the hearing. THE RIVOLI MILLS. INC.177Several days before the strike of August 24, Kittie Lou Smiddie,a forelady,stipulated bycounsel to be a supervisor,realized something was happening among the employees,and ac-cording to the credited testimony of Nellie Clark she engaged Clark in conversation with theinquiry: "What is that I hear about you girls getting a union? "It is held that this interrogationoccurred during the next to last week in August,and that,considered with the other violationsof that week,it amounted to illegal interrogation and violation of Section 8 (a) (1) of the Act.Several days before the strike of August 24, Kittie Lou Smiddie told Hazel Judge, an em-ployee,that she "hated to see the union come in because whenever it come in you couldn'tchange on the machines then" and that when anyone was caught up with her work she wouldhave to go home.The expression of these thoughts amounted to a threat that if the Union weresuccessful in organizing the employees the penalty would be no transfers from one machine toanother and more layoffs for lack of work.Thisamounted to interference,restraint, andcoercion in violation of Section 8 (a) (1), and was a correct prognostication of the lot whichwas to befall Bertha Tilley.Bertha Tilley,aged 62, worked for Respondent for nearly 4 years, principally on severaltypes of serger machines,and somewhat on a tacker machine. She was an average employeewhose quality ana quantity of work had never been adversely criticised by management. Shejoined the Union about August 1,1951,and thereafter freely and outspokenly and loudly ex-pressed her opinions in favor of the Union wherever she was. She passed out union member-ship cards and attempted to persuade employees to sign them,including one employee in thepresence of Lefkoff.During the morning of August 23, 1951, Tilley ran out of the color of the material she wasusing,and as she waited for someone to bring her more Lefkoff walked by her machine whereshe was sitting and asked her what she was doing. She told him she had run out of materialand he went on. Soon her supervisor,Kittie Lou Smiddie,asked her what she was doing, andshe replied that she was out of material and Carrie Pylant had goneto bringher more.In factthere was no more of the proper color of the material,which Smiddie knew Smiddie toldTilley there was nothing more for her to do and that she would have to go home.When Tilleyasked her why, Smiddie replied,according to the credited testimony of Tilley,a credible wit-ness, "The Union will not allow you to change from one machine to another."Tilley repliedthat they did not have a union yet, and that there was plenty of work for her on a machine shehad previously run, a serger Smiddiethensaidthat Tilley should see Fred Cofer,the superin-tendent.This she did,and Cofer's reply toher was that the Union would not allow her to changefrom one machine to the other Tilley then went to Lefkoff and asked him why he was layingher off when there were plenty of "shoulders there and that was my operation."Lefkoff re-plied that he not doing it. Tilley answered that Smiddie and Cofer had told her to go home.Lefkoff replied that whatever Smiddie and Cofer said"goes." He added that he did not havetime to talk with her, and walked away. On the way out Tilley related her predicament to anumber of the other employees in the restroom,whose impulse was to strike immediatelyunless Respondent give more work to Tilley.The latter cautioned against this, and said shewould take the matter up with an organizer.A few moments later,when Tilley was outsidethe building,she asked another employee to askSmiddie to step out and talk with her.Smiddiecame.Tilley told her what Lefkoff had said,and Smiddie replied."Tilley , don't jump on me.I have to do as I was told.It is all because of this damn union. I wish I had never heard of it."The following day, August 24, 1951,Alice Costello and two other representatives of the Unioncalled at Lefkoff's office withTilleyand asked him to return Tilley to work As to what oc-curred at this meeting the record has the benefit of only Lefkoff`s testimony and the testimonyof Tilley that Lefkoff refused to reinstate her. Lefkoff testified at first that he did not agreeto reinstate Tilley, that he told the union representatives to see his attorney, Mr. Noon, "wholooks after these things for me."When Costello asked to use his phone to call Noon,Lefkoffgranted the request but warned her that he was going to record the conversation which hedid.On the witness stand Lefkoff explained that he records telephone conversations "for myown benefit and for my attorney's benefit"Responding to a question by the Union's attorney,Lefkoff testified that he did not "think"that he made any effort that morning to find out ifthere was any work on which Tilley could be placed.At this point he changed his previoustestimony and said that he did agree to put Tilley back to work "when I had the work " Whenthe representatives asked him to go out into the mill and tell the girls he would return Tilleyto work he replied,Ican't take any orders from you, because I haven't been officially notified that you arethe representative of my girls, who have not had an election.You tell me you are from theILGWU, maybe you are,but so far as I know you are not our duly authorized electedrepresentative of our employees.Ihave never been notified by the government or in writingor verbally by anybody that the ILGWU represents my employees,and I am not going outthere and tell them anything 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe added that he told them,.......itwasn'tmy business to go out and tell the girls whattheywanted me to tell them,Iwasn'tworking for them.A short time later that day, August 24, by prearrangement if Tilley was not reinstated,some 25 of Respondent's employees left their machines and the mill and went on strike Asanother group was walking towards the door Lefkoff came up and talked to them. He askedwhy they were going out and received the reply that they were going out because of his dis-charge and refusal to reinstate Bertha Tilley One of the employees told him that if he wouldput Tilley back to work, they would return to work. Three credible witnesses testified thatLefkoff said he "had" someone at the union meeting several nights before and that he knewwho was there and what was said and done, two of these witnesses credibly testified also thatLefkoff said that neither they nor the Union was telling him how to run his business. Lefkofftold the group that they were on a wildcat strike, that they had no union and no representative.Nellie Clark stated that they did have a representative and brought Alice Costello in. WhenLefkoff saw Costello he ordered her off his property and said that he did not have time to bebothered with her or with the Union.Respondent's defense of its action concerning Tilley was that Tilley was temporarily laidoff in accordance with its custom of laying off employees for short periods from time to timewhen Respondent was temporarily out of the kind of work the given employee was able toperform.That the custom exists was borne out by the evidence. I am not convinced that theevidence establishes that there was no work to which Tilley could have been assigned. NeitherSmiddie nor Cofer told her that, even under their statements of the facts. On the stand Coferdid not recall whether that day he discussed with Smiddie whether or not there was more workfor TilleyOn cross-examination Smiddie testified that "there probably wasn't a machine inthe line" for Tilley to work on, but given an opportunity she did not testify definitely that therewas no such machine.A week later, on August 30, 1951, Lefkoff brought with him, to a meeting with representativesof the Union and a Board field examiner called to alleviate the strike by arranging for a con-sent election, some of Tilley's pay or production records. Witnesses for both the GeneralCounsel and Respondent testified that Lefkoff stated that Tilley had been laid off for lack ofwork and because of her inefficiency Although Iam not convinced he said that, it is clear thathe did take the position at first that he would not reinstate her because she was an inefficientworkerWhen asked why, if she was ineffitient; henotdlaid het' off before, either Lefkoffor his wife, vice president of Rrespohidbfit, replied that they had not been able to replace herprior to then- which seems highly doubtful in a labor market as large as Chattanooga. In anycase,Lefkoff's bringing the pay or production records with him, and his raising at all thequestion of efficiency, represented a considerable departure from lack of work, which was theonly reason given Tilley for her layoff just a week before. At this 'conference Lefkoff agreedto reinstate Tilley and his willingness was not conditioned upon work being available.Conclusions as to Tilley: Upon consideration of the above evidence and all the evidence inthe case it is concluded that Lefkoff knew that Tilley was outspokenly in favor of the Unionand was assisting in the organizational drive,and that he decided to put a stop to these activ:ities and'the union movement by using Respondent's layoff custom as a pretext to get rid ofher.Lefkoff's determination to resist the Union appears from his verbal statements to theemployees and statements made in their presence set forth above. kittie Lou Smiddie's re:mark to Hazel judge a few days before Tilley's layoff indicates her knowledge that the uniondrive would occasion discriminatory layoffs, and her comments to Tilley as she was tellingher to go home and later outside the plant, indicate that the Union rather than lack of workwas the reason for Tilley's layoff, and that Smiddie was simply carrying out orders. Cofer'sremark to Tilley bears out the same conclusion. It is held that by laying off Bertha Tilley onAugust 23, 1951, Respondent unlawfully restrained and coerced its employees in violation ofSection 8 (a) (1), and discriminated against Tilley in regard to her hire and tenure of em-ployment, thereby discouraging membership in the Union, in violation of Section 8 (a) (3) ofthe Act.B.The first strikeAltogether, on August 24, about two-thirds of Respondent's employees left the plant andwent on strike in protest of the discriminatory layoff of Bertha Tilley and Respondent's otherunfair labor practices found above. The remaining employees closed up the mill and weresent home by Lefkoff, who made no effort to operate during the strike. The strike lasted fromAugust 24 until September 24, 1951, during which the strikers maintained a strike headquar-ters in a tent across from the main plant entrance and, at certain hours, a small picket line. THE RIVOLI MILLS, INC.179At 2 conferences during the strike, at which a possible strike settlement was discussed--1 in aBoard fieldexaminer's office and the other with a commissioner of the Federal Mediationand ConciliationService- -Respondent was represented by Mr. and Mrs Lefkoff as presidentand vice president of the corporation, Superintendent Fred Cofer, and a different attorneyeach time. The Unionwas representedby two or more international representatives or organ-izers and a committee of strikers. At first the strikers demanded the reinstatement of Tilleyand recognition of the Union, and Respondent refused to reinstate Tilley or to recognize theUnion until after a Board election. Finally, on September 17 the Union and on September 20the strikersagreed toend the strike when in writing Respondent agreed to recognize theUnion up to the date of a Board consent election, which was set for September28, and agreed"not to discriminate against any of its employees, or changewage ratesor working conditionsfrom this date to the date ofelection." In addition the parties made an oralagreement con-cerning the reinstatement of Bertha Tilley, the exact nature of which wasin greatdispute inthe record. The Union contends Respondentagreedto place heron a sergermachine, withwhich she was most familiar, and Respondent contends it agreed to place her on any machineshe couldoperate,includinga tacker, at the discretion of management. It wasagreedthat shewould work a 60-day trial period, after which Respondent would have a right to discharge herif her production was not at least 75 percent of that of an average operator on that operation.Joe Lee Walden, executive secretary of the Union's southeasternregion,was the witnesswhose testimony impressed me as most accurately reflecting the agreement as to Tilley. Hertestimony and her written notes made during the conference indicate that the agreement wasthat the trial period was to beon a sergermachine or on a merrow machine which had asimilar operation,on which machines Tilleyoperatedat her greatest efficiency. Such anagreementwas in key with the probabilities. The strike having been caused in part by andprecipitated by the layoff of Tilley, and most of the first conference having been spent in dis-cussing her reinstatement, it is probable that Respondent, who waseagerto resume produc-tion, gave in to the Union on this point,realizingthat the strikers were adamant. Further, itishighly improbable that the Union and strikers' committee agreed to a production rate forTilley on a machine on which she was admittedly slow- -such as a tacker- -or on an undesig-nated machine or machines at the discretion of management where it would be so easy for thelatter tomake certain her production would be low. Considering the entire record, it is con-cluded that the agreement concerning Tilley was that she should be returned to work on aserger machine or a merrow machine, which was similar.Between the two conferences referred to above, Mr. and Mrs. Lefkoff and Fred Coferindividually or in pairs called at the homes of several of the strikers and attempted to per-suade them to return to work and to get the other strikers to do likewise. At one of the homesCofer told Alice Costello, who hadsuggesteda meeting with Lefkoff, that the latter did notlikeCostello, that "he hates you and he won't talk to you " Dorothy Headrick, one of thestrikers, testified credibly that at her house Lefkoff said that he intended to fight the Union aslong as he could.The written strike-settlementagreementdid not set forth the time the strikers would returnto work. By oral arrangement between Respondent's attorney and Alice Costello, some of thestrikers returned to work on Friday and Saturday but the bulk of them returned on Monday,September 24, 1951 September 21 Respondent's attorney wrote theregionaldirector of theUnionThis letter confirms the conference I had with Mrs Alice Costello yesterday in MrMorris Miller's office when it was agreed that the Company would assume and acceptthat any employees not showing up for work Monday morning will be considered no longeremployees of this Company unless they have a legitimate excuse.C.The discharge of Nellie ClarkSeptember 24, as the employees returned id work a little before 7 o'clock, (the shiftbegan at7)many of them for the first time in a month, both management and the employees were tense.The Board election was a mere 5 days off. As the employees entered theplant,union organizerspassed out leaflets to them. Lefkoff, contrary to his custom, as well as Cofer and Smiddie,assigned them to machines. Just before the employees came in Lefkoff and Cofer decided,according to the latter's testimony, to place the employees on a temporary basis at first, inorder to settle them down, and then later to reassign them on a more permanent basis; butthey made no announcement to that effect to the employees generally. Had they done so, much ofthe ensuing confusion might have been avoided.Although they knew the layoff of Tilley had been at least one of the causes of the first strikeand although they had both participated in a long discussion with union and striker representa- 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDtives as to where Tilley should beplaced uponher return to work, Lefkoff and Cofer made noplans concerning the placement of Tilley on September 24. Cofer testified in effect that he didnot consider that he should handle Tilley with any especial care that morning, and that, byhappenchance. Tilley was the first one he gave an assignment to that morning As Cofer knew,Tilley had had moreexperienceon a serger than on a tacker, and most of Respondent's ma-chines were sergers. Yet Cofer placed Tilley on a tacker, and, at that, one that needed re-pairs before it was in working order. Only a small desire to abide by the strike-settlementagreementand to avoidirritatingthe union adherents among their employees, or, in the patentabsence of that, ordinary precaution, would have led Lefkoff and Cofer to place Tilley on aserger ormerrow from the start.The unplanned and haphazard manner in which employees were placed at the machines causeda number of employees, including some members of the strikers' committee, to protest theirassignments, which in turn caused Lefkoff's temper to rise and led to hismakingsome strongstatements, accompanied by profanity.According to the credited testimony of several employees, when Bertha Tilley protested herassignment to the tacker, Lefkoff told her in a loud voice, and with some profanity, that sheshould get on that tacker or he would call the police and have her thrown out., At about thattime he called to his wife and Cofer in the office to call the police and they did so, the latterreportinga "free-for-all."When one of the employees, Nellie Clark, toLefkoff's knowledge a member of the employees'committee, protested that placing Tilley on a tacker was contrary to the strike-settlement,that the agreement called for Tilley's being placed on a serger, Lefkoff replied, in effect, thatunion or no union, agreement or noagreement,no unionwas goingto tell him where to placehis employees or how to run his business When, just a few moments after 7 o'clock, NellieClark was looking for Forelady Smiddie to get an assignment and Lefkoff remarked to her thathe payed her to work and not stand around and loaf, Clark replied that she didn't have a ma-chine. Lefkoff replied, in short temper, that the machines were his machines, that he paid forthem with his own money, and that no union or anyone else was going to tell him how to runthem.While Nellie Clark was protesting onbehalfofTilley,as relatedabove, Lefkoff ordered her,according to her credited testimony,to get on amachineand getto work,uponpain of dis-charge. According to the testimony of Florine Fitzgerald, an employee, she was some 15 feetaway from Lefkoff and Clark when she heard the former tell the latter "to get on her machineor get thehell out of here." She did not hear Clark's reply, if any. When Clark replied, ac-cording to Clark's testimony, that the machine to which she had been assigned was not yet inrunning order, Lefkoff ordered her to sit at it until it was repaired. When she acquiesced heordered her to go to work. She protested that she could not run the machine without a foot onit,and added that it was not her machine to begin with. Lefkoff's reply, according to Clark'stestimony, was, "You have no machine . . You refused to come in here Friday, and you arefired "Gertrude Guffey, another witness for the General Counsel, testified on cross-examination, the subject not having been raised on direct examination, that she overheardLefkoff tell Nellie Clark to get out, that she was fired. Several other witnesses for the GeneralCounsel testified in effect that Clark was discharged. Ruth Crabtree stated that although shedid not hear all of the conversation, sheheard Lefkoff tell Clark she was fired, "to get the hellout." Bertha Tilley testified she heard Lefkoff tell Clark "to get the hell out of there, she wasfired." Hazel Judge heard Lefkoff tell Clark that "if she didn't go to work she could get thehell out of there, she was fired." After Lefkoff had told her she was fired, Clark told him, shetestified that he had not lived up to his agreement, that "you areagitatinganother strike andwe will walk out again." To which Lefkoff replied, "You are fired anyhow .... Punch yourclock."The testimony showed that the machine on which Lefkoff ordered Nellie Clark to go to worklacked a zipper foot, and in testifying Lefkoff admitted that the machine could not operate at allwithout a zipper foot. So in his anger Lefkoff directed his employee to go to work on a machinewhich could not possibly be operated. Lefkoff s reference to Clark's refusingto work Fridayrelated to a telephonic request from SmiddietoClark following the oralarrangement referredto above, in which Smiddie suggested that Clark return to work Friday, September 21, thelatter replying that the agreement was that they would all be back at work on Monday, Septem-3Lefkoff testified that he did not give any directions concerning the placement of Tilley thatmorning, and then, inconsistently, that he insisted on keeping Tilley on the tacker when NellieClark and Ruth Crabtree urged otherwise, "because I wanted her on a tacker I had some workIwanted her to do on a tacker." This testimony was inconsistent also with Respondent's testi-mony that its original placement of Tilley and some of the other employees was on a temporarybasis only. THE RIVOLI MILLS, INC.181ber 24.ActuallyClark was not obliged to report to work before Monday under the strike-settlement agreement,and many of the employees did not report until Monday and were notdischarged for their failure to report earlier.Several witnesses for Respondent testified that they heard Nellie Clark say to Lefkoff thathe could take his machine and go to hell with it. Zelah Norris heard some raised voices overthe noise of her flat lock machine, and by the time her "seam run out and my machine stopped"she heard Clark express the above sentiment to Lefkoff. She did not hear what Lefkoff said toClark just before this statement by Clark. Nettie Pass heard the remark but did not hear whatLefkoff had said to provoke it. Kittie Lou Smiddie's version of the conversation, which sheoverheard, was that Clark insisted upon working on "my" machine, that Lefkoff kept tellingher to work on another machine, and that Clark said, "You can take your machine and gostright (sic) to hell with it. I am not working. I am going home" --to which Lefkoff replied,"Well, go on."Fred Cofer,the superintendent,testified that he did not hear all of the con-versation; that he heard Lefkoff tell Clark she could work on a certain machine which wasjust like the one she had previously worked on and would do the same operation;that Clarksaid Lefkoff could take his machine- -or mill, Cofer was not sure which- -and "go to hell withit." Lefkoff s version was that after protesting being assigned to some machine other than theone she had worked on before the strike,and after Lefkoff told her to work on the other ma-chine and to go sit down at it, Clark replied, "The hell with you. You can keep that machine.Iam not going to work here at all.Iquit."In the light of the entire record it is held that anyuse of profanity by Clark was made after Lefkoff discharged her and not before.Itisnot disputed that after the words between Lefkoff and Clark came to an end Lefkoffwalked with Clark some 50 feet to the front door and unlocked the door and let her out Beforeletting her out he saw that she punched put on the time clock--"because previously a lot ofgirls didn't punch out on the first strike." Clock punched out at 7:11 o'clock. As he let herout, according to the uncontradicted testimony of Dorothy Headrick, a credible witness, Lefkoffsaid to Clark, "Get the hell out of here and don't come back." Headrick, who was near thedoor,said to Lefkoff that if he was firing one of them they would all walk out.Respondent's contention that Clark quit her job is not supported by the evidence.The recordindicates that Clark was one of the leaders of the organizing efforts, in fact was the one whosuggestedthat they contact the Union; that she believed and had participated with the otheremployees in collective action,whichshe last engaged in just a few moments before her dis-charge by attempting to assist Tilley.Thus, there is every indication that she intended tostay with the struggle and to see it through,and that she would not lightly abandon the cause inwhichshe had enlisted.The record discloses no motive for her quitting and no suggestion thatshe was of the caliberwhichquits under stress.It is concluded,upon consideration of all the substantial evidence in the case,that the pre-ponderance of the evidence indicates that Nellie Clark did not quit, as contended by Respondent,but that she was discharged by Lefkoff. Lefkoff's hostility to the Union is well shown throughoutthe record,and his treatment of the returning strikers on September 24 was in keeping withthat hostility.Towards them his actions and his words were provocative and defiant. Hisstatements to Tilley, Clark, and a number of other returning employees, betrayed a mood andan intent to ignore and defy their rights under the Act. His discharge of Clark when she stoodup to him and insisted upon his compliance with the strike-settlement agreement,was a partof this mood and this defiance,and althoughcommittedin anger, was an act calculated, byusing Clark as an example,to discourage the assertion of their rights by the employees andto discourage their continued adherence to the Union. It was an act calculated also to affect theresults of the election set a few days hence.It is held that Lefkoff discharged Nellie Clark onSeptember 24, 1951, to discourage activity and membership in the Union, in violation of Section8 (a) (3) of the Act, and that by such discharge Respondent interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Act,in viola-tion of Section 8 (a) (1).D.The second strike and the refusal to reinstate the strikersA number of employees and former strikers having heard Nellie Clark discharged, word ofthe event spread rapidly through the mill, and a number of employees began to stop theirmachines,to "gather up (their)things," and prepare to leave.Soon one of the union adherents,James A. Smith, came in with word from Alice Costello that Clark had been discharged andthat the other employees should get up from their machines and walk out as soon as the firemarshall opened thedoors. Within 20 minutes after Clark's discharge some 25 or 30 employeesleft the plant in protest of the discriminatory discharge of Clark, Respondent's continuedhostility towards the Union, Respondent's discriminatory actions and antiunion statements thatmorning,and its breach of the strike-settlement agreement. It is held that the second strike, aswell as the first,was an unfair labor practice strike.2832300 - 54 - 13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent.contending that the first strike was an economic strike,urged that the secondwas but a continuation of the first.It sought,but in my view failed,to show, in proof of thisposition,that the strikers'tent was still standing on September 24, that only a few of the em-ployees carried lunches that morning. There were a few statements made in the mill thatmorning to the effect that the workers would not be in the plant long,but these statements mayhave been made after the discharge of Nellie Clark, and in any case they no more show apredetermination to stay a few moments and walk out than they indicate a distrust of whatLefkoff might do and might cause them to do in self-protection. Bertha Tilley testified therewas no discussion among the employees concerning walking out again after they returnedStatements made at the two strike-settlement conferences indicated a considerable distrust ofLefkoff's motives and of his intent to abide by any agreement which might be reached,and therecord shows considerable hesitation on the part of the strikers to accept any settlement withLefkoff which did not give them a contract before they abandoned the strike. The Union urgedthe strikers that they themselves must act in complete good faith in any agreement they madewith Lefkoff and must assume that the Respondent would do likewise; and that when they re-turned to work they must return in full force and with the intent and willingness to do theirwork.It is held that the preponderance of the evidence indicates that the second strike was nota continuation of the first but was a new strike precipitated by Respondent that morning.The employees listed on Appendix A attached hereto were the employees who participated inthe second strike. 4 On October 17, 1951, each of these employees applied unconditionally forreinstatement to their former or substantially equivalent positions.As the strike in whichthey were participating was an unfair labor practice strike, they were then entitled to rein-statement,regardless of whether Respondent had employed others in their places.October 18,191,Respondent acknowledged receipt of the unconditional applications forreinstatement,and wrote:Our company as of October 17 has a full personnel covering our needs for the present.If we find it necessary to increase our operations, we will then notify those employeesfrom whom it received the applications.Thusin effect Respondent refused to reinstate thestrikers at the time of their unconditional application,and insofar as the record shows, noneof them had been reinstated up to the time of the hearing.In conclusion I find that on October 17, 1951, and at all times thereafter Respondent dis-criminatorily refused to reinstate the employees listed on Appendix A attached hereto,because of their union and concerted activities,thereby violating Section 8(a) (1) and (3) ofthe Act.IV.RECOMMENDATIONS CONCERNING THE CHALLENGED BALLOTSReferred to me for recommendation is the question as to what challenged ballots of thestrikers and striker-replacements should be opened and counted in the election held January 11,1952.As the strike of September 24, 1951,was an unfair labor practice strike and as thestrikers were entitled to reinstatement at all times after October 17,1951, it is recommendedthat their ballots be opened and counted.The record established that the employees listed onAppendix A attached hereto participated in the second strike.To be opened and counted underthis recommendation will be the ballots of all employees listed on said Appendix A whoseballots were challenged. As the names of Nellie Clark, Mildred L. Carter, and Max Chernydid not appear on the lists of challenged voters attached to the Regional Director's report onelection,challenged ballots, and recommendation to the Board,it is assumed that their ballots,if cast,were not challenged.4Myrtle Slaton,although she was a striker,is not included on this list because she was asupervisor. She was forelady over the finishing department, a job comparable to that of KittyLou Smiddie over the sewing department.Slaton described her own duties as "mostly to getthe work out," but stated she had no authority to hire or fire. Superintendent Fred Cofertestified with respect to the authority of Slaton and Smiddie thathethought "they would haveauthority to hire or fire or effectively recommend changes." When,during a strike-settlementconference,the parties were working out an eligibility list for the proposed consent election,itwas agreed that both Smiddie and Slaton should be excluded as supervisors.In its Decisionand Direction of Election dated December 13, 1951, the Board held that both of these fore-ladies were supervisors.In his report on election,challenged ballots,and recommendation tothe Board, the Regional Director concluded that Slaton was a supervisor and therefore not aneligible voter. THE RIVOLI MILLS, INC.183Although the name of Carmilla Zollo appears on Appendix A of the Regional Director's saidreport,the list challenged by Respondent at the election on the ground that they were strikerswho had been replaced,the evidence before me did not indicate that a person of that nameparticipated in the second strike. The evidence established however, that Camilla Zolla, whomIfindto bethe same person,was in the first strike,and was one of those who worked onFriday, September 21, and Saturday, September 22,1951 On this testimony I find that she wasnot hired as a replacement for those who went on strike September 24, the proof showing thatshe was already an employee before September 24. As she was not a striker-replacement,and as there appears no other reason why her ballot should not be counted,I recommend thatit be opened and counted.There was uncontradicted, testimony that the only ones who struck on September 24 werethose listed on Appendix A attached hereto, and Myrtle Slaton, which list does not include anyof the names listed on,Appendix B of the Regional Director's report,the list challenged bythe Union on the ground that they were striker-replacements.Respondent's written reply,dated October 18, 1951,to the strikers'unconditional offer to return to work, shows that bythat date,just over 3 weeks after the beginning of the strike,Respondent had.a full complementof employees,which must have involved the hiring of some striker-replacements.That Re-spondent hired striker-replacements was shown also by the fact that it was eager to get thestrikers back to work after the first strikebecause it had some orders to get out, which ordersitcould not have filled with the small group of employees who remained at work during thesecond strike.It is held that the employees listed on Appendix B of the Regional Director'sreport were striker-replacements,a conclusion not challenged at the hearing,and were nottherefore eligible voters;and it is recommended therefore that their ballots not be openedand not be counted.-Referred to me is the question as to whether Carrie Pylant's ballot should be opened, andcounted.Pylant was an old employee,having worked for Respondent since about 1938 or 1939.She was a skilled operator;and for long before the election had made samples of the some 55or 60 garments made by Respondent,and when orders came in on the samples,she showedother operators how to perforqi their operation on the garment Although she had done thiswork for some time before the$; she was called to a meeting with management and othersupervisors in August 1951,and given the job of sample-making and instruction-giving.GThiswas the only super,isors' meeting she ever attended. Pylant testified that slie was classifiedas a steward, and was the onlyemployeewith that classification. In addition to making samplesand instructing, she set up lines of machines when a new garment was about `to go into pro-duction She did not assign work to einpfoyees except on occasion to relay a specific assign-ment from the floorlady or Mrs. Lefkoff, v16e president, who worked in the plant after thestrike in Smiddie's place as floorlady. Pylani was in charge of quality,, and had authority toreturn bad work to a girl and show hei how to d'o the work properly She had no authority tohire or fire, promote or demote. of effectively [o recommend any such action- -although shehad the same right as other employees to recommend the employment of someone. At the firststrike-settlement conference when the 'pa'rties were discussing the arranging of a consentelection, it was agreed that Cai i@ Pylant should be allowed to vote Pylant was paid by thehour She had no authority to reprimand other employees. Considering all the evidence, it isheld that Carrie Pylant was not a supervisor within the meaning of the Act, and it is rec-ommended,therefore, [hat her ballot be opened and counted.With respect to the challenged ballot of Alice Davis, the Regional Director, on page 8 of hisreport on election,challengedballots,and recommendation to the Board,having set forth thefacts concerning her employment developed by his investigation, concluded that Davis was nota temporarily laid-off employee but was in fact a striker-replacement. He concluded that herballot should be considered in ihesame category with those of the other striker-replacements.No exceptions were taken By Respondent to eitherthisfinding or anything else in said reportNothing in the Board's dider directing hearing on challenged ballots referred to me, con-cerning this challenge,0broader issue than that posed by the Regional Director.It is rec-ommended that,as Alic@Davis was a striker-replacement,her ballot should not be openedand should not be counted.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities,set forth in section III, above,occurring in connection with Re-spondent's operations described in section I. above,have a close,intimate,and substantialrelation to trade,traffic,and commerce among the several States,and tend to lead,to labordisputes burdening and obstructing commerce and the free flow of commerce 184DECISIONSOF NATIONALLABOR RELATIONS BOARDVI.THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forth above, Irecommend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Respondent having discharged and refused to reinstate Bertha Tilley,Nellie Clark,and theother strikers listed on Appendix A attached hereto,because of their union and concertedactivities,Irecommend that Respondent offer to each of them immediate and full reinstate-mentto hisformer or a substantially equivalent positions without prejudice to his seniorityand other rights and privileges and make each whole for any loss of pay he may have sufferedby reason of Respondent's discrimination against him, by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages from August 24, 1951, inthe case of Tilley, from September 24, 1951,in the case of Clark, and from October 17, 1951,in the case of the other strikers,the dates of the discrimination against them,to the datewhen,pursuant to the recommendations herein contained,Respondent shall offer themreinstatement,less the net earnings of each during said period, 6Loss of pay shall bedetermined by deducting from a sum equal to that which these employees would normally haveearned for each quarter or portion thereof,their net earnings,if any, in other employmentduring that period.Earnings in one particular quarter shall have no effect upon the back-payliability for any other quarterThe quarterly periods described herein shall begin with thefirst day of January,April,July, and October.?It is recommended further that Respondentmake available to the Board upon request payroll and other records, in order to facilitate thechecking of the amount of back pay due 8Because of the Respondent's unlawful conduct and its underlying purpose and tendency, Ifindthat the unfair labor practices found are persuasively related to other unfair laborpractices proscribed and that danger of their commission in the future is to be anticipatedfrom the course of the Respondent's conduct in the past9The preventative purpose of the Actwill be thwarted unless the order is coextensive with the threat.In order,therefore,to makeeffective the interdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices,and thereby to minimize industrial strife which burdens and obstructs commerce,and thus effectuate the policies of the Act,Iwill recommend that Respondent cease and desistfrom in any manner infringing upon the rights guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.TheRivoli Mills, Inc., is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act2 International Ladies' Garment Workers' Union, A. F. of L., is a labor organization withinthe meaning of Section 2 (5) of the Act.3By discriminating in regard to the hire and tenure of employment of BerthaTilley,NellieClark,and the other employees listed in Appendix A attached hereto,thereby discouragingmembership and activity in the above-named Union, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By interrogating its employees concerning their union membership and activities, bythreatening to discharge them if they continued working for the Union,and by threatening itsemployees that if the union movement were successful they would not thereafter be permittedto transfer from one machine to another,Respondent interfered with,restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act, thereby violatingSection 8 (a) (1)5By said acts and other acts Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section7 of the Act,and has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication. ]SThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch, 65NLRB 827.6Crossett Lumber Company, 8 NLRB 440, 497-8; Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.i F. W. Woolworth Company, 90 NLRB 289.OF. W. Woolworth Company, supraON. L. R. B. v. Express Publishing Co., 312 U. S. 426. HUGHES-VERTIN LIME COMPANY185APPENDIX AFrances AveryHazel JudgeMax ChernyClara LuskMildred L. CarterJoyce KendrickJewell CoxRuby A. MartinOllie ChambersVirgie MahanMary DurhamHelen MorganRuth CrabtreeOna MasonWinnie Lu GaitherDorothy PoeFlorine FitzgeraldImogene ParsonsLucilleGossettMartha ShortDorothea GarrenStena RansomGertrude GuffeeJames A. SmithNellie V.GreenVirginia VitatoeElizabeth HartEdna VandergriffMary GunterLena BrockDorothy HeadrickBertha TilleyGeorge HayesCynthia ChambersGeneva KellyNellie ClarkHUGHES-VERTIN LIME COMPANYandUNITED CEMENT,LIME AND GYPSUM WORKERS INTERNATIONAL UNION,AFL, Petitioner,. Case No. 20-RC-2056. April 17, 1953DECISION AND ORDERUpon a petition duly'filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clement W.Miller, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Employer and Tri-Counties Building and ConstructionTrades Council, AFL, the Intervenor, assert that their currentcontract is a bar to this proceeding. The Petitioner contendsthat the contract, which contains a union-security clause, isnot a bar because the Intervenor was not in compliance on theoperative, or Mill-B, t date of the contract's automatic renewalclause, nor at the time the Petitioner requested recognition.After a Board-directed election, 2 the Intervenor was certifiedon July 30, 1951, as the bargaining representative of the Em-ployer's production and maintenance employees. On January 25,1952, the Employer and the Intervenor executed the union-shopcontract asserted herein as a bar, effective January 1, 1952,for a 1-year period, with annual automatic renewal thereafter,absent written notice by either party of its desire to change theagreement at least 60 days before any anniversary date.I See Mill-B,Inc., 40 NLRB 346.SCase No.20-RC-1355(not reported in printed volumes of Board decisions).3Article III of the contract provides:Section 1.Membership in the Union shall be required as a condition of employment onand after the thirtieth(30th)day following the beginning of such employment or transferinto the bargaining unit,or the effective date of this Agreement,whichever is the later.104 NLRB No. 20.